 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   JOSEPH RODNEY SIU,               )
                                      )
10                         Plaintiff, )                Case No. C19-1164 RSM
                                      )
11         v.                         )                ORDER GRANTING DEFENDANT'S
                                      )                UNOPPOSED MOTION FOR
12   LIFE INSURANCE COMPANY OF NORTH )                 EXTENSION OF INITIAL
     AMERICA,                         )                SCHEDULING DATES
13                                    )
                          Defendant.  )
14                                    )
15

16         THIS MATTER, having come before the Court upon Defendant’s Unopposed Motion for
17   Extension of Initial Scheduling Dates, and having reviewed and considered the Unopposed
18   Motion, the Court hereby GRANTS the Unopposed Motion for Extension of Initial Scheduling
19   Dates and hereby ORDERS the following new deadlines:
20         FRCP 26(f) Conference          October 7, 2019
21         Initial Disclosures pursuant
           to FRCP 26(a)(1)               October 14, 2019
22
           Combined Joint Status
23         Report & Discovery Plan        October 21, 2019
24

25

26

27
     ORDER GRANTING DEFENDANT'S UNOPPOSED                                  LANE POWELL PC
                                                                    1420 FIFTH AVENUE, SUITE 4200
     MOTION FOR EXTENSION OF INITIAL SCHEDULING                              P.O. BOX 91302
     DATES - 1                                                         SEATTLE, WA 98111-9402
                                                                     206.223.7000 FAX: 206.223.7107
 1          DATED this 6th day of September 2019.

 2

 3                                            A
                                              RICARDO S. MARTINEZ
 4                                            CHIEF UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9   Presented by:

10   LANE POWELL PC

11   By s/ Hans N. Huggler
        D. Michael Reilly, WSBA No. 14674
12      Hans N. Huggler, WSBA No. 51662
        1420 Fifth Avenue, Suite 4200
13      P.O. Box 91302
        Seattle, WA 98111-9402
14      Telephone: 206.223.7000
        Facsimile: 206.223.7107
15      Email: reillym@lanepowell.com
        hugglerh@lanepowell.com
16
     Attorneys for Defendant Life Insurance
17   Company of North America

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING DEFENDANT'S UNOPPOSED                             LANE POWELL PC
                                                               1420 FIFTH AVENUE, SUITE 4200
     MOTION FOR EXTENSION OF INITIAL SCHEDULING                         P.O. BOX 91302
     DATES - 2                                                    SEATTLE, WA 98111-9402
                                                                206.223.7000 FAX: 206.223.7107
